DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 10, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over White US 20180073495 in view of Boyle US 943,233 as evidenced by Maxim US 1601137 in further view of Link US 20100006371.
 	White discloses:
 	 1. A belt guard (see belt inside 21) for a compressor comprising: a housing 21 comprising a front cover and a back cover (160, 170 wherein either can be considered the front or back cover), and an accommodation portion defined by a wall disposed within said housing (accommodation portion is inside 900, and the wall is the outer wall of housing 900), the wall partially surrounding the accommodation portion (surrounding except for inlet and outlet of 900) and having an open inlet side (inlet of 900), a compressor silencer disposed within said accommodation portion interior of 900 is a muffler/silencer).
	White does not provide any details of the interior of the muffler/silencer 900 and thus does not disclose said compressor silencer comprising a spirally shaped silencer core, said spirally shaped silencer core comprising at least one spiral chamber comprising a core inlet and a core outlet.  
 	Boyle discloses a silencer comprising a spirally shaped silencer core 18, said spirally shaped silencer core comprising at least one spiral chamber (see e.g. Fig 2) comprising a core inlet 11 and a core outlet 12.  
 	Maxim provides evidence that exhaust mufflers are capable of and are known to be
used as silencers for the intake of compressors (see col 1 lines 1-3).
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art
would have found it obvious to utilize the spiral muffler of Boyle in the system of White as an intake muffler to gain the benefit of absorbing sound with a known muffler design.
 	White as modified above does not disclose a filter disposed to cover said open inlet side to enclose said compressor silencer within said accommodation portion.
 	Link discloses a filter disposed to cover said open inlet side to enclose said compressor silencer within said accommodation portion (see 40 in Fig  4).
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize the filter screens of Link in the system of White as modified above at the inlet and outlet of the muffler of White as modified above as taught by Link in e.g. Fig 4 to gain the benefit of filtering impurities entering and exiting the muffler.

 	White as modified above discloses:
 	2. (Original) The belt guard for a compressor according to claim 1, wherein the compressor silencer further comprising end seals (see annotated Fig 1 of Boyle herein), wherein the end seals are provided to seal the spirally shaped silencer core (see annotated Fig 1 of Boyle herein).  
	7. (Original) The belt guard for a compressor according to claim 1, wherein the at least one spiral chamber comprises at least two windings (see Fig 2 of Boyle).  
 	10. (Original) The belt guard for a compressor according to claim 2, wherein the end seals are provided at ends of the spirally shaped silencer core so that the core inlet of the at least one spiral chamber is provided as a lateral inlet along an outer surface of the at least one spiral chamber and the core outlet 12 of the silencer core is provided centrally in the at least one spiral chamber (see annotated Fig 1 of Boyle herein).
 	19. (New) The silencer according to claim 1, wherein the spirally shaped silencer core is
configured to reduce noise generated at the core inlet during operation (see muffler in the title of Boyle).


    PNG
    media_image1.png
    713
    976
    media_image1.png
    Greyscale


 	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over White US 20180073495 in view of Boyle US 943,233 as evidenced by Maxim US 1601137 in further view of Link US 20100006371 in further view of Newberry US 20070205046.
 	Regarding claim 6, White as modified above does not disclose: wherein the at least one spiral chamber is coated with a sound absorbing material.
 	Newberry discloses coating mufflers with sound absorbing material (see 0023 including
“In an embodiment, the inventive muffler is made of sheet metal such as anti-corrosive
stainless steel, titanium, aluminum, etc. While the components are fabricated out of the sheet
metal, it is also possible to further improve the performance by adding coatings to the sheet
metal components that will further absorb sound.”).
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art
would have found it obvious to utilize a coating on the components of the muffler of White as modified above to gain the benefit of absorbing sound.
 	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over White US 20180073495 in view of Boyle US 943,233 as evidenced by Maxim US 1601137 in further view of Link US 20100006371 in further view of Kadowaki US 20100126796.
 	White as modified above does not disclose: the at least one spirally shaped silencer core comprises composite material.
 	Kadowaki discloses the use of composite material for mufflers (see e.g. 0008).
 	Additionally, it has been held to be within the general skill of a worker in the art to
select a known material on the basis of its suitability for the intended use as a matter of
obvious design choice (In re Leshin, 125 USPQ 416).
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art
would have found it obvious to utilize a ceramic material for the muffler of White as modified above as taught by Kadowaki to gain the benefit of deadening vibrations as taught by Kadowaki in 0006.


Allowable Subject Matter
Claims 3-5 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Additionally, if the limitations of claim 11 were amended to include the limitations of an allowable claim, the restriction requirement for claims 11-21 could be withdrawn.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANDREW FINK whose telephone number is (571)270-3373.  The examiner can normally be reached on M-W 9-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4373.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thomas Fink/Examiner, Art Unit 3746                                                                                                                                                                                                        
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746